Judgment, Su*137preme Court, New York County (Herbert Adlerberg, J.), rendered February 19, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s claim that his South Carolina conviction did not qualify as a predicate felony requires preservation (People v Samms, 95 NY2d 52, 57; People v Smith, 73 NY2d 961), and we decline to review this expressly waived contention in the interest of justice. Concur — Sullivan, P. J., Wallach, Lerner, Andrias and Buckley, JJ.